Per Curiam:
The right of the beneficial plaintiff to recover depended on questions of fact which were properly submitted to the jury and found in her favor. The verdict was fully warranted by the evidence, and there appears to be no error in any of the rulings or charge of the court, except in those portions of the latter wherein the learned judge instructed the jury that, if they found the plaintiff’s property was damaged, it would be their duty to ascertain the extent thereof, “ and on that amount she is entitled to interest from the time the injury was occasioned down to the present time.”
While lapse of time between the happening of an injury and the time of trial is ordinarily a proper subject for the consideration of a jury in making up the amount of damages for which their verdict should be rendered, it is well settled that interest, eo nomine, is not recoverable in actions ex delicto, as it is in eases where a definite sum of money is demandable as a debt; in the latter, interest, at the legal rate, is a matter of right, and the jury may be directed to include it in their verdict: Reading etc. R. Co. v. Balthaser, 126 Pa. 1, 12; Richards v. Cit. N. Gas Co., 130 Pa. 37.
The instructions recited in the fifth and sixth specifications *441were therefore technically erroneous, and ground for reversal; but, inasmuch as the plaintiff at bar has expressed a willingness to remit the amount presumably allowed by the jury as interest, the error may be corrected without reversing the judgment and sending the cause back for trial. Assuming that the jury followed the instructions of the court, the amount of interest included in the verdict is $162.24. That sum should be deducted from the verdict as of the date it was rendered, thus reducing the same to $449.76. With that correction, the judgment should be affirmed.
Judgment, as corrected, affirmed.